Citation Nr: 1004591	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-29 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for increased blood 
pressure including as due to undiagnosed illness.

3.  Entitlement to service connection for hepatitis B 
including as due to undiagnosed illness.

4.  Entitlement to service connection for gastrointestinal 
disability to include bleeding ulcers including as due to an 
undiagnosed illness.

5.  Entitlement to service connection for short term memory 
loss including as due to undiagnosed illness.

6.  Entitlement to service connection for aching joints 
including as due to undiagnosed illness.

7.  Entitlement to service connection for skin disability 
characterized as rashes including as due to undiagnosed 
illness.

8.  Entitlement to service connection for sleep problems to 
include night sweats including as due to undiagnosed 
illness.

9.  Entitlement to service connection for light sensitivity 
including as due to undiagnosed illness.

10.  Entitlement to an initial rating in excess of 10 
percent for posttraumatic stress disorder (PTSD).

11.  Entitlement to a compensable initial rating for 
headaches.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to 
October 1959 and from November 1990 to July 1991, with 
additional Active Duty for Training (ACDUTRA) in the Alabama 
National Guard from February 1974 to November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003, August 2004 and March 
2005 rating decisions of the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's claims were remanded by the Board in February 
2008.


FINDINGS OF FACT

1.  The Veteran developed diabetes mellitus prior to his 
second period of active duty, and diabetes mellitus did not 
increase in severity during the nine months of the Veteran's 
second period of active duty.

2.  The Veteran's elevated blood pressure was diagnosed as 
hypertension prior to November 1990 and the Veteran's 
hypertension was aggravated by his second period of active 
duty.

3.  The Veteran has not received a diagnosis of hepatitis B. 

4.  The Veteran has been diagnosed with ulcer and hiatal 
hernia disabilities which developed several years after 
discharge from service and a VA physician has opined that 
these illness are unrelated to service.

5.  The Veteran's memory loss disability has been attributed 
to dementia of Alzheimer's type and this disability is 
unrelated to the Veteran's service.

6.  The Veteran's complaints of aching joints have not been 
attributed to an undiagnosed illness.

7.  The Veteran did not have any skin disability during 
service and he does not currently have a chronic skin 
disability.

8.  The Veteran does not have a night sweat disability that 
is due to service or to an undiagnosed illness.

9.  The Veteran does not have a light sensitivity disability 
that is due to service or to an undiagnosed illness.

10.  The Veteran's PTSD is manifested by mild to moderate 
symptoms of nightmares, irritability, and depression.

11.  The Veteran's headaches are not manifested by 
prostrating attacks.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.304, 3.307, 3.309 (2009).

2.  Hypertension, claimed as elevated blood pressure was 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).

3.  Hepatitis B, to include as due to undiagnosed illness, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2009). 

4.  Gastrointestinal disability to include bleeding ulcers, 
to include as due to undiagnosed illness, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

5.  Short term memory loss including as due to undiagnosed 
illness was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2009).

6.  Aching joints to include as due to undiagnosed illness, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2009).

7.  A skin rash disability, to include as due to undiagnosed 
illness, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2009).

8.  Sleep problems to include night sweats including as due 
to undiagnosed illness was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

9.  Light sensitivity including as due to undiagnosed 
illness was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2009).

10.  The criteria for an initial evaluation of 30 percent, 
but no greater, for PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2009).

11.  The criteria for a compensable initial evaluation for 
headaches have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).   

Regarding the Veteran's claims for an increased rating for 
PTSD and an increased rating for headaches, these appeals 
arise from the Veteran's disagreement with the initial 
rating evaluations following the grant of service 
connection.  In such cases the VCAA requires that the 
Secretary need only provide the Veteran with a generic 
notice after the initial claim for benefits has been filed 
and before the initial decision.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is 
required in the adjudication process because of the other 
forms of notice-such as notice contained in the rating 
decisions and statements of the case (SOC)-have already 
provided the claimant with the notice of law applicable to 
these specific claims on appeal.  Wilson v. Mansfied, 506 
F.3d 1055 (Fed. Cir. 2007).  

In June 2003, prior to the August 2004 rating decision that 
denied the Veteran's claim for service connection for 
diabetes mellitus, the RO sent a letter to the Veteran which 
advised him of the VCAA, including the types of evidence 
and/or information necessary to substantiate his claim and 
the relative duties upon himself and VA in developing his 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
With regard to the remainder of the Veteran's claims, on 
July 15, 2002, prior to the February 2003 rating decision 
that denied these claims, the RO sent a letter to the 
Veteran which advised him of the VCAA, including the types 
of evidence and/or information necessary to substantiate his 
claims and the relative duties upon himself and VA in 
developing his claims.  Also on July 15, 2002, the RO sent 
an additional letter to the Veteran specifically addressing 
the undiagnosed illness claims for those Veterans who served 
in the Persian Gulf.

The Board notes that the February 2008 Board remand decision 
specified that a new VCAA letter regarding undiagnosed 
illness claims should be issued to the Veteran.  Although 
this was not done, the Board finds that the lack of a new 
VCAA letter is harmless error.  Even if there were any 
deficiency in the July 15, 2002, letters to the Veteran, the 
Board notes that the February 2003 rating decision and the 
February 2004 statement of the case provided the Veteran 
additional notice regarding the information and evidence 
necessary for service connection of an undiagnosed illness.  
Based on these documents the Veteran should have had actual 
knowledge of the information and evidence necessary for 
service connection of an undiagnosed illness.  Consequently, 
the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Additionally, considering the 
Veteran's current cognitive disability, any delay in 
deciding the Veteran's claims based on factors that would 
provide no benefit to the Veteran in promulgating his claim 
would be a disservice to the Veteran.  

The record reflects that service treatment records, private 
medical records, and VA medical records have been obtained.  
The Veteran has been provided VA medical examinations and VA 
medical opinions have been obtained.  A November 2009 
supplemental statement of the case informed the Veteran that 
the service treatment records from his initial period of 
service, from November 1957 to October 1959, could not be 
obtained.  The Board also notes that the Veteran has 
attributed his disabilities to his Persian Gulf service and 
not to his 1950s service.  While the Veteran testified at 
his August 2007 hearing that he had received recent private 
medical treatment, when the VA sent the Veteran 
authorization forms in May 2008 in order that the records 
could be requested, the Veteran did not return any signed 
authorization forms.  Accordingly, the Board must make its 
determination on the evidence which is currently of record 
as the Board is unaware of any additional obtainable 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The Board is satisfied that the originating agency properly 
processed the Veteran's claims after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Diabetes Mellitus

The Veteran testified at his hearing that he first came down 
with diabetes soon after returning from Desert Storm.  
Private medical records reveal that the Veteran actually 
developed diabetes mellitus prior to the his November 1990 
reentry into active duty.  This is shown by a number of 
private medical records.  In February 1987 chemical diabetes 
was diagnosed, in April 1987 the Veteran was noted to have 
mild glucose intolerance, in January 1989 the Veteran was 
noted to have hyperglycemia, and an August 1990 private 
medical record notes that the Veteran had diabetes mellitus.  

The Board has considered the Veteran's periods of ACDUTRA 
service, which included July 26 to August 9, 1986; July 4 to 
July 18, 1987; May 28 to June 11, 1988; July 28 to August 
12, 1989: and May 5 to May 19, 1990.  The medical records, 
however, do not reveal that the Veteran first developed 
diabetes mellitus while he was on a period of ACDUTRA.

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) found that, when no preexisting condition 
is noted upon entry into service, the Veteran is presumed to 
have been sound upon entry and then the burden falls on the 
government to rebut the presumption of soundness.  The 
Federal Circuit held in Wagner that the correct standard for 
rebutting the presumption of soundness under 38 U.S.C.A. § 
1111 (West 2002) requires that VA shows by clear and 
unmistakable evidence that (1) the Veteran's disability 
existed prior to service, and, (2) that the preexisting 
disability was not aggravated during service.

In this case the private medical records containing 
diagnoses of diabetes prior to the Veteran's reentry into 
active duty in November 1990 provide clear and unmistakable 
evidence that the Veteran's diabetes preexisted service.  
Thus, in order to rebut the presumption of soundness, the 
evidence must clearly and unmistakably show that the 
diabetes was not aggravated by service.  

The service treatment records during the Veteran's period of 
active duty from November 1990 to July 1991 reveal no 
complaints, findings, or diagnoses related to diabetes.  The 
Veteran's June 1991 medical examination just prior to 
discharge also makes no reference to diabetes.  The Board 
further notes that the Veteran has not asserted that his 
diabetes increased in severity during service.  In the 
absence of any evidence that the Veteran was even seen about 
his diabetes during service, the Board finds that the 
diabetes clearly and unmistakably was not aggravated during 
service.  Thus, the presumption of soundness is rebutted.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994).  Aggravation may 
not be conceded where the disability underwent no increase 
in severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

Because there was no indication of any complaints or 
treatment for diabetes during the Veteran's nine months of 
service ending in July 1991, the Board finds that the 
Veteran's diabetes did not increase in severity during 
service.  Because the Veteran's diabetes did not increase in 
severity during service, the Board finds that the Veteran's 
diabetes was not aggravated by service.  Accordingly, 
service connection for diabetes mellitus is not warranted.  
38 C.F.R. §§ 3.303, 3.304.

Elevated Blood Pressure 

The Veteran asserts that he has elevated blood pressure due 
to an undiagnosed illness.  The Board notes that the record 
reveals that the Veteran has elevated blood pressure due to 
a diagnosed illness, hypertension.  Furthermore, the medical 
evidence clearly shows that the Veteran had hypertension 
prior to his reentry into service in November 1990.  The 
service treatment records include private medical record 
showing diagnoses of hypertension in February 1987, 
September 1988, and June 1989.  These records show that the 
Veteran was receiving medication for treatment of his 
hypertension.  Consequently, the Board finds that the 
Veteran's hypertension disability developed prior to the 
Veteran's entry into service.  

A review of the service treatment records show that in 
January 1991 the Veteran had chest pains and elevated blood 
pressure readings.  The Veteran's claims file was reviewed 
by a VA examiner in December 2008 and the examiner expressed 
the opinion that the Veteran's hypertension was aggravated 
by service.  Based on the in-service medical treatment and 
the VA medical opinion, the Board finds that the Veteran's 
hypertension increased in severity during service.  Holding 
all doubt in favor of the Veteran the Board finds that the 
Veteran's preexisting hypertension was permanently 
aggravated by service and that service connection for 
hypertension (claimed as elevated blood pressure) is 
warranted.  38 C.F.R. §§ 3.303, 3.304.

Hepatitis B

The Veteran maintains that he has hepatitis B due to his 
Persian Gulf service.  He testified that he used to donate 
blood, but that soon after he returned from the Persian Gulf 
he was told that he had hepatitis B, and that he could not 
donate blood anymore.

The record does reveal that when visiting a private 
physician in March 1998 the Veteran reported that a recent 
blood donation resulted in antihepatitis B core antibody.  A 
September 1998 private medical record indicates that a 
physician recommended a hepatic function profile because of 
Rezulin therapy.  The Veteran refused blood work due to 
costs.  

In this case the record contains no diagnosis of hepatitis 
B.  Although the Veteran's report of what happened when he 
tried to provide a blood donation indicated the possibility 
of hepatitis B, the fact remains that the record does not 
show that the Veteran ever received a diagnosis of hepatitis 
B.  Additionally, the September 1998 private physician note 
seems to indicate that blood test results could have been 
affected by the Veteran's diabetes medication.  Furthermore, 
on VA medical examination in December 2008, laboratory 
testing indicated that the Veteran did not have hepatitis B.  

Although the Veteran and his wife testified that the Veteran 
has hepatitis B as a result of the Veteran's military 
service, as laypersons they are not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Because the preponderance of the evidence indicates that the 
Veteran has never had a hepatitis B disability due to 
service, service connection for hepatitis B is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability].

Gastrointestinal/Ulcers

The Veteran maintains that he should be granted service 
connection for a gastrointestinal disability to include 
bleeding ulcers due to an undiagnosed illness.  

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which 
became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, 
fatigue, signs or symptoms involving the skin, headaches, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

In this case the service medical records reveal no 
complaints, treatment or diagnoses related to bleeding 
ulcers or a gastrointestinal disability.  Such disability 
was first noted in December 1995, when the Veteran reported 
a five day history of heartburn and he was admitted to a 
private hospital for peptic ulcer disease.  A GI series 
revealed active ulcer disease and a small sliding hiatal 
hernia.  In December 1998 the Veteran was treated at a 
private hospital for upper GI bleed due to two gastric 
antral ulcers.  

The Veteran's gastrointestinal problems have been related to 
known diagnoses, ulcers and a hiatal hernia.  Accordingly, 
he may not be granted service connection for this disability 
based on 38 C.F.R. § 3.317, the regulation governing 
undiagnosed illnesses.  The Board further notes that the 
Veteran and his medical records were examined by a VA 
examiner in December 2008 who was of the opinion that the 
Veteran's GI bleed was not related to an undiagnosed illness 
secondary to Gulf War duty.  

In cases where a veteran applies for service connection 
under 38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 
U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board further notes that the Veteran first developed GI 
disability more than four years after discharge from service 
and that there is no medical evidence of any relationship 
between GI disability and service.  Furthermore, the 
December 2008 VA examiner opined that the Veteran's GI 
disability was unrelated to the Veteran's military service.  
In this case there is no medical evidence in support of the 
Veteran's claim and there is medical evidence against the 
Veteran's claim.  Consequently, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
and that service connection for gastrointestinal disability 
to include bleeding ulcers, including as due to an 
undiagnosed illness, is not warranted.

Memory Loss

The Veteran asserts that he has short term memory loss due 
to an undiagnosed illness due to his Persian Gulf service.  
The record does reveal increasing complaints of memory loss 
since April 2001.  The Veteran submitted two statements 
dated in July 2002 from friends who each reported that the 
Veteran had developed memory loss.  

The Board notes that the private and VA medical records have 
attributed the Veteran's memory loss to known illness.  A 
November 2002 VA examination provided a diagnosis of 
cognitive disorder and a January 2009 VA examination 
provided a diagnosis of dementia of the Alzheimer's type.  
Because the Veteran's memory loss is due to a diagnosed 
illness, the Veteran is not entitled to service connection 
for his memory loss based on the undiagnosed illness 
regulation, 38 C.F.R. § 3.317.

Additionally, the Board finds that the Veteran's memory loss 
disability is unrelated to his military service in any other 
way.  This disability developed many years after discharge 
from service and none of the medical evidence has related 
the Veteran's memory loss disability to service.  
Accordingly, the preponderance of the evidence is against 
his claim and service connection for short term memory loss, 
including as due to undiagnosed illness, is not warranted.

Aching Joints

The Veteran testified at his hearing that he had a joint 
disability due to his Persian Gulf service.  He asserted 
that he injured his knees and elbows due to crawling on 
concrete.  The Veteran's service treatment records do show 
complaints of right shoulder pain in April, May and June 
1991.  The April 1991 records note that the Veteran reported 
falling and injuring his right shoulder two months 
previously.  The final diagnosis was right shoulder 
bursitis.

Although the service treatment records show right shoulder 
complaints during service, the post service medical records 
have not shown any complaints or findings related to the 
right shoulder.

In April 2001 the Veteran reported to a private physician 
that he had joint pain in his knees, elbows, hips and hands.  
The Veteran asserted that the joint pains were due to 
exposure to chemicals in the Gulf War.  The private examiner 
stated that examination of the Veteran's joints was normal.

In this case no medical professional has opined that the 
Veteran has any generalized disability of the joints, 
whether due to an undiagnosed illness or otherwise.  When 
examined by the VA in December 2008 the Veteran reported 
that he had previously injured his left knee.  The examiner 
provided a diagnosis of left knee strain and noted that the 
Veteran denied any other symptoms related to arthralgias of 
other joints.  The VA examiner was of the opinion that the 
Veteran's claimed joint problems were unrelated to the 
Veteran's previous active duty service and also unrelated to 
an undiagnosed illness secondary to Gulf War military 
service.  

Although the Veteran has testified that he has a joint 
disability as a result of his military service, as a 
layperson he is not qualified to furnish medical opinions or 
diagnoses.  

Because there is medical evidence against the Veteran's 
claim and no medical evidence in support of his claim, the 
Board finds that the preponderance of the evidence is 
against the Veteran's claim and that service connection for 
aching joints, including as due to undiagnosed illness, is 
not warranted.

Skin Rash

On VA examination in December 2008 the Veteran reported that 
he developed a rash over his thorax and posterior thoracic 
area while stationed in the Middle East.  The Veteran 
asserted that he had been prescribed a cream for treatment.  
He reported that he had not had an exacerbation for several 
years.  

A review of the service treatment records reveal no skin 
rash complaints, findings or diagnoses.  The only skin 
problem noted in the claims files is a May 2001 private 
doctor's report noting dishydrotic eczema of the left ankle.  
The remainder of the medical record is silent to any skin 
rash complaints.  

Because the only reference to a skin disability has been 
attributed to a diagnosed illness, service connection for a 
skin rash disability as due to an undiagnosed illness is not 
warranted.  38 C.F.R. § 3.317.

In this case there is no medical evidence that the Veteran 
ever developed a chronic skin rash disability and the 
Veteran has denied having any skin disability for several 
years.  Furthermore, the December 2008 VA examiner noted no 
current skin disability and was of the opinion that the 
Veteran had no skin disability related to his active 
service.  Consequently, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
and that service connection for a skin disability 
characterized as rashes, including as due to an undiagnosed 
illness, is not warranted.

Sleep with Night Sweats

The Veteran asserts that he has sleep problems, including 
night sweats that are due to his service.  Private medical 
records dated in April 1997, August 1997 and March 1998 do 
indicate that the Veteran reported experiencing night 
sweats.  

The Board notes that the Veteran has service connection in 
effect for PTSD and that the Veteran is not entitled to 
separate service connection for any sleep problem 
symptomatology related to his PTSD.  The VA is prohibited 
from evaluating the same manifestation of a disability under 
different diagnostic codes.  See 38 C.F.R. § 4.14 (2009).  

That Board notes that the Veteran's service medical records 
reveal no complaints, findings, or diagnoses of night 
sweats.  Furthermore, when examined by VA in December 2008 
the Veteran denied current deficits related to sleep 
disorder or night sweats.  The examiner provided an 
assessment of sleep problems of unknown etiology but did not 
indicate that such was due to an undiagnosed illness.  

In this case the Board finds that the Veteran did not 
develop a chronic sleep problem characterized by night 
sweats due to service or due to an undiagnosed illness.  
Although private medical records show that the Veteran 
reported night sweats in 1997 and 1998, the medical records 
do not reveal that this was shown at any other time, or that 
such was related to a Gulf War undiagnosed illness or to any 
other incident in service.  PTSD aside, no medical provider 
has indicated that the Veteran has a chronic night sweat or 
other sleep problem that is related to the Veteran's service 
or to a Gulf War undiagnosed illness.  The December 2008 VA 
examiner opined that the Veteran does not have a sleep 
problem related to his military service.  Consequently, the 
Board finds that the preponderance of the evidence is 
against the Veteran's claim and that service connection for 
sleep problems to include night sweats, including due to 
undiagnosed illness, is not warranted.

Light Sensitivity

At the Veteran's August 2007 hearing the Veteran indicated 
that he had some light sensitivity related to his service-
connected headaches.  

A review of the service treatment records and the post 
service medical records fails to reveal any complaints 
related to light sensitivity and no diagnoses related to 
light sensitivity.  This includes a VA eye examination in 
December 2008 in which the Veteran made no complaints 
relating to light sensitivity and the examiner made no 
findings related to light sensitivity.  

In this case the medical evidence of record does not 
indicate that the Veteran has ever had a light sensitivity 
disability of any kind.  As noted above disability must 
exist for service connection to be warranted.  See Brammer.  
Hence the Board finds that the preponderance of the evidence 
is against the Veteran's claim and that service connection 
for light sensitivity, including as due to undiagnosed 
illness, is not warranted.

PTSD

The Veteran's PTSD claim stems from the March 2005 rating 
decision which originally granted service connection for 
PTSD.  Separate initial ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The March 2005 rating decision assigned the Veteran 
a 10 percent rating, effective from September 17, 2004.  The 
Veteran maintains that he is entitled to an initial rating 
in excess of 10 percent.  

The Veteran's PTSD has been evaluated as 10 percent 
disabling pursuant to the criteria set out in 38 C.F.R. § 
4.130, Diagnostic Code 9411.  A 10 percent evaluation is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or, symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
disability evaluation encompasses post-traumatic stress 
disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  A 100 
percent rating contemplates total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Resolving all doubt in favor of the Veteran, the Board is of 
the opinion that the Veteran's PTSD symptomatology meets the 
criteria for an initial rating of 30 percent, throughout the 
current rating period on appeal.  At a February 2005 VA 
examination, it was noted that the Veteran was getting 
counseling for PTSD and that he was also in an anger 
management group.  Examination revealed the Veteran to be 
from mildly to moderately anxious and depressed.  The 
examiner noted that PTSD symptoms had affected the Veteran's 
work situation and that the Veteran's irritability resulted 
in difficulties relating to his wife.  On VA psychiatric 
examination in January 2009 the examiner noted that the 
Veteran's primary psychiatric challenge at this point was 
his cognitive deficit due to Alzheimer's.  The examiner, 
however, did note that the Veteran's PTSD resulted in 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but with 
generally satisfactory functioning.  The Board finds that 
the symptomatology described by the February 2005 and 
January 2009 VA examinations more nearly approximates the 
criteria for a 30 percent rating (as opposed to a 10 percent 
rating) for PTSD.

The VA outpatient records, as well as the February 2005 and 
January 2009 VA examination reports, clearly indicate that 
the Veteran does not meet the criteria for an initial rating 
in excess of 30 percent.  The Veteran has not been shown to 
meet the criteria for a 50 percent rating due to PTSD.  He 
has not been shown to have symptoms of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory due to his PTSD.  
As noted above, the Veteran's memory problems are due to his 
nonservice-connected cognitive disorder.  Furthermore, the 
January 2009 VA examiner noted that the Veteran's primary 
psychiatric challenge was an unrelated cognitive deficit.  

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2009).  The record reveals no indication that 
the Veteran's industrial impairment from PTSD would be in 
excess of that contemplated by the assigned evaluation.  
Additionally, the record reflects that the Veteran has not 
required any hospitalization for this disability and that 
the manifestations of PTSD are those contemplated by the 
schedular criteria.  Therefore, the Board has determined 
that referral of this issue for extra-schedular 
consideration is not in order.

Accordingly, the Board finds that the Veteran has met the 
requirements for a 30 percent rating for PTSD, but no 
higher, since the grant of service connection, effective 
from September 17, 2004.  

Headaches

An August 2004 rating decision granted the Veteran service 
connection for headaches.  He was assigned a noncompensable 
rating effective from April 23, 2003.  The Veteran maintains 
that he is entitled to a compensable rating and he testified 
that he has headaches on a daily basis.

The Veteran's headaches are rated by analogy to migraine 
headaches under 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  
Under Diagnostic Code 8100, a noncompensable rating is 
assigned for less frequent migraine headache attacks.  A 10 
percent rating is assigned for migraines with characteristic 
prostrating attacks averaging one in 2 months over last 
several months.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month 
over last several months are rated 30 percent disabling.  A 
50 percent rating is assigned for migraine headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

In this case none of the medical records have indicated that 
the Veteran experiences prostrating attacks.  An April 2001 
private medial record noted that the Veteran had headaches 
of uncertain etiology, but did not indicate any prostrating 
attacks.  On VA examination in December 2008 the Veteran 
reported that he had not had a headache for four years.

The Board notes that there is no indication from the record 
that the Veteran's headache disability has resulted in 
marked interference with employment or resulted in any 
hospitalizations.  Therefore, the Board has determined that 
referral of this issue for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not in order.

The record does not reveal that the Veteran has experienced 
prostrating attacks as required for a compensable rating 
under Diagnostic Code 8100 at any time since the effective 
date of service connection.  Accordingly, the preponderance 
of the evidence is against a staged compensable rating for 
headaches.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hypertension, claimed 
as elevated blood pressure is granted.

Entitlement to service connection for hepatitis B including 
as due to undiagnosed illness is denied.

Entitlement to service connection for gastrointestinal 
disability to include bleeding ulcers including as due to an 
undiagnosed illness is denied.

Entitlement to service connection for short term memory loss 
including as due to undiagnosed illness is denied.

Entitlement to service connection for aching joints 
including as due to undiagnosed illness is denied.

Entitlement to service connection for skin disability 
characterized as rashes including as due to undiagnosed 
illness is denied.

Entitlement to service connection for sleep problems to 
include night sweats including as due to undiagnosed illness 
is denied.

Entitlement to service connection for light sensitivity 
including as due to undiagnosed illness is denied.

Entitlement to a 30 percent initial rating for PTSD is 
granted, subject to the law and regulations regarding the 
award of monetary benefits.

Entitlement to a compensable initial rating for headaches is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


